DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on April 19, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 10,952,352 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1 and 3-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsueh (US 2004/0130873).

In regards to claim 1, Hsueh teaches an assembly, comprising: a base substrate (figure 1, bottom plate); substrates (3) in electronic communication with the base substrate (figure 2); one or more electronic devices (31) coupled to at least one substrate of the substrates (figure 2); and heat dissipation elements comprising: a heat spreader (1) adjacent to the one or more electronic devices (figure ); a heat sink (2) at a distal end of the substrates at a location opposite the base substrate (figure 2), the heat sink in thermal communication with the heat spreader (once connected); and a chassis (21) including openings at opposing ends (figure 2), the chassis comprising: a first side coupled to the base substrate on a first side of the assembly (figure 1, via (7)); a second side coupled to the base substrate on a second side of the assembly (figure 1, via (7)); and a portion adjacent the heat sink (2).

In regards to claim 3, Hsueh teaches the assembly of claim 1, wherein the at least one substrate comprises a circuit board (PC, paragraph [0015]).

In regards to claim 4, Hsueh teaches the assembly of claim 3, wherein at least one of the one or more of the electronic devices device comprises a memory device coupled to the circuit board (memory module (3)).

In regards to claim 5, Hsueh teaches the assembly of claim I, wherein the one or more electronic devices comprises multiple electronic devices (chips (3)), each of the substrates having at least one of the multiple electronic devices coupled thereto (multiple, fig 1).

In regards to claim 6, Hsueh teaches the assembly of claim 5, wherein each of the substrates physically contacts the heat sink (figure 1).

In regards to claim 7, Hsueh teaches the assembly of claim 1, wherein the heat sink overlies and laterally extends beyond each of the substrates (figure 1).

In regards to claim 8, Hsueh teaches the assembly of claim 1, wherein the portion of the chassis (21) contacts the heat sink (2).

In regards to claim 9, Hsueh teaches the assembly of claim 8, wherein the portion of the chassis (21) is coupled with the heat sink (2).

In regards to claim 10, Hsueh teaches the assembly of claim 1, wherein: the one or more electronic devices  (31) comprises multiple electronic devices (the mounting module has several chips connected via the substrate); and the at least one substrate has two of the multiple electronic devices positioned on opposing sides thereof (figure 2).

In regards to claim 11, Hsueh teaches the assembly of claim 10, further comprising an additional heat spreader (figure 1, there are several heat spreaders (1)), the heat spreader and the additional heat spreader positioned on each of the opposing sides of the at least one substrate (figure 1), each of the heat spreader and the additional heat spreader in physical communication with the two of the multiple electronic devices (31).

Allowable Subject Matter

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that “a resilient element between the chassis and the heat sink”. None of the reference art of record discloses or renders obvious such a combination.

Claims 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 9 with the important feature being “a chassis extending around the circuit boards and the heat dissipation elements, the chassis comprising: openings at opposing ends thereof and configured to enable fluid flow therethrough; a first side coupled to the base substrate on a first side of the memory assembly; a second side coupled to the base substrate on a second side of the memory assembly; and a portion adjacent the heat sink (claim 12) and transferring heat energy to a fluid flow by directing the fluid flow through openings at opposing ends of a chassis and through a channel defined by the chassis, a first side of the chassis coupled to the base substrate on a first side of the assembly and a second side of the chassis coupled to the base substrate on a second side of the assembly (claim 17).” Therefore claims 12-19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
This action is non-final.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848